Citation Nr: 1546015	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  14-11 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from June 1969 to March 1977.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In addition to paper claims files, records also exist in Virtual VA and Veterans Benefits Management System electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran states he had service in Vietnam when he went ashore from the              U.S.S. Grasp while that ship was anchored in DaNang Harbor.  He appears to have been with the ship from June to December 1970, after which he was transferred to Guam and then the Naval hospital in Memphis.  There is a presumption of Agent Orange exposure for veterans who served on land in Vietnam, including where there was temporary visitation in Vietnam.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  The presumption also applies to service on inland waterways of Vietnam, known as "brown water" service.  His initial claim seems to indicate he is claiming it on the basis of "blue water" exposure.

The AOJ should reconsider this case given the decision in Gray v. McDonald,            27 Vet. App. 313 (2015) by the U.S. Court of Appeals for Veterans Claims (Court) that VA should provide a clearer distinction between offshore and inland waterways, including when involving DaNang Harbor.

Further research that might help confirm the Veteran went ashore in Vietnam can be conducted if still needed.
Accordingly, the case is REMANDED for the following action:

1. The AOJ should reevaluate this case based on               the Court's decision in Gray v. McDonald, 27 Vet. App. 313 (2015), and any further documents and findings since issued by the VA Compensation Service in response to the Gray decision.  Review by the Director of the Compensation Service should be undertaken to the extent warranted.  

2. Review the claims file.  If the directives specified in this remand have not been implemented, take appropriate corrective action.  Stegall v. West, 11 Vet. App. 268   (1998).  If the Veteran has any additional evidence showing he set foot on land in Vietnam, that should be provided to the AOJ.

3. Readjudicate the claim on appeal based upon all additional evidence received.  If the benefit is not granted, the Veteran and his representative should be given a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

